DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “provided” in claims 2-3, 12-13 is used by the claim to mean “disposed,” while the accepted meaning is “made available.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kapitan et al. (US 2006/0184170), hereinafter “Kapitan”.
Regarding claim 1, Kapitan discloses a method of implanting a bone fixation plating device (10), the method comprising: providing a bone fixation plating device (10), wherein the bone fixation plating device includes: a plate (40) comprising a first slot (50) and a second slot (47); a carriage (60) configured to be disposed in the plate; a first bone screw (20) extendable through the first slot; and a second bone screw (20) extendable though the second slot, wherein the first bone screw is substantially fixed along a length of the plate (due to shape of hole), while the second bone screw is capable of translation along a length of the plate (via carriage), implanting the first bone screw into a vertebral body (¶56); implanting the second bone screw into an adjacent vertebral body (¶56); positioning the plate such that the first bone screw extends through the first slot and the second bone screw extends through the second slot (¶56); securing the plate to the first bone screw with a first locking device (80) and securing the plate to the second bone screw with a second locking device (80) (¶56).  
Regarding claim 2, Kapitan discloses the method of claim 1, wherein the carriage is provided in the second slot (FIG. 10B).  
Regarding claim 3, Kapitan discloses the method of claim 2, wherein the carriage is not provided in the first slot (FIGS. 9).  
Regarding claim 4, Kapitan discloses the method of claim 3, wherein the first bone screw comprises a first top threaded section and the second bone screw comprises a second top threaded section (FIG. 1).  
Regarding claim 5, Kapitan discloses the method of claim 4, the first locking device including a first locking ball associated with the first bone screw and the second locking device including a second locking ball associated with the second bone screw (convex perimeter 51,61/spherical lower surface 82).  
Regarding claim 6, Kapitan discloses the method of claim 5, wherein rotation of the first locking ball and the second locking ball secures the orientation of the first bone screw and the second bone screw relative to the plate (¶52).  
Regarding claim 7, Kapitan discloses the method of claim 6, wherein the first locking ball and second locking ball are internally threaded (85).  
Regarding claim 8, Kapitan discloses the method of claim 1, wherein the carriage is provided in the second slot, wherein the carriage includes an upper flange (61) and a lower flange (64).  
Regarding claim 9, Kapitan discloses the method of claim 8, the first locking device having a first locking ball associated with the first bone screw and the second locking device having a second locking ball associated with the second bone screw (convex perimeter 51,61/spherical lower surface 82), wherein rotation of the second locking ball causes the plate to be clamped between the upper flange and the lower flange (¶52).  
Regarding claim 10, Kapitan discloses the method of claim 1, the first locking device including a first locking ball threaded over the first bone screw (FIG. 1).  
Regarding claim 11, Kapitan discloses a method of implanting a bone fixation plating device (10), the method comprising: providing a bone fixation plating device (10), wherein the bone fixation plating device includes: a plate (40) comprising a first slot (50) and a second slot (47) wherein the second slot is at least twice the length of the first slot (FIG. 1); a first bone screw (20) extendable through the first slot; and a second bone screw (20) extendable though the second slot, wherein the first bone screw is substantially fixed along a length of the plate (due to shape of hole), while the second bone screw is capable of translation along a length of the plate (via carriage), implanting the first bone screw into a vertebral body (¶56); implanting the second bone screw into an adjacent vertebral body (¶56); positioning the plate such that the first bone screw extends through the first slot and the second bone screw extends through the second slot (¶56); securing the plate to the first bone screw with a first locking device (80) and securing the plate to the second bone screw with a second locking device (80) (¶56).  
Regarding claim 12, Kapitan discloses the method of claim 1, wherein the carriage is provided in the second slot (FIG. 10B).  
Regarding claim 13, Kapitan discloses the method of claim 2, wherein the carriage is not provided in the first slot (FIGS. 9).  
Regarding claim 14, Kapitan discloses the method of claim 3, wherein the first bone screw comprises a first top threaded section and the second bone screw comprises a second top threaded section (FIG. 1).  
Regarding claim 15, Kapitan discloses the method of claim 4, the first locking device including a first locking ball associated with the first bone screw and the second locking device including a second locking ball associated with the second bone screw (convex perimeter 51,61/spherical lower surface 82).  
Regarding claim 16, Kapitan discloses the method of claim 5, wherein rotation of the first locking ball and the second locking ball secures the orientation of the first bone screw and the second bone screw relative to the plate (¶52).  
Regarding claim 17, Kapitan discloses the method of claim 6, wherein the first locking ball and second locking ball are internally threaded (85).  
Regarding claim 18, Kapitan discloses the method of claim 1, wherein the carriage is provided in the second slot, wherein the carriage includes an upper flange (61) and a lower flange (64).  
Regarding claim 19, Kapitan discloses the method of claim 8, the first locking device having a first locking ball associated with the first bone screw and the second locking device having a second locking ball associated with the second bone screw (convex perimeter 51,61/spherical lower surface 82), wherein rotation of the second locking ball causes the plate to be clamped between the upper flange and the lower flange (¶52).  
Regarding claim 20, Kapitan discloses the method of claim 1, the first locking device including a first locking ball threaded over the first bone screw (FIG. 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775